Citation Nr: 0805007	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-04 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What rating is warranted for a post-operative residuals 
of a right ankle injury with arthritis since May 16, 2005, 
including the propriety of a reduction from 20 percent to 10 
percent?

2.  What rating is warranted for residuals of a back injury 
since May 16, 2005, including the propriety of a reduction 
from 40 percent to 20 percent?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from August 1980 to April 
1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Columbia, 
South Carolina, which reduced the rating for the right ankle 
disorder to 10 percent, and reduced the rating for a low back 
disorder to 10 percent, effective February 1, 2006.  A 
November 2006 rating decision restored a 20 percent for the 
low back disorder, effective February 1, 2006.

The veteran appeared at a video conference hearing in January 
2008 before the undersigned Veterans Law Judge.  He also 
appeared at local hearing before an RO Hearing Officer in 
November 2005.  Transcripts of both hearings are associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was afforded VA examinations in June 2005 and 
June 2006.  In written submissions and in testimony at the 
Board hearing, he disputed the adequacy and thoroughness of 
the examinations.  Specifically, the veteran alleged that all 
the examiner did was sit in a chair.  The examiner 
purportedly did not touch the appellant and, while the 
examiner wrote up detailed motion findings, he purportedly 
did not use an instrument to accurately measure motion.  The 
veteran asserted that the examination was no more than 15 
minutes in length.  His wife corroborated the veteran's 
assertions, as she accompanied him to the examination.  

The veteran and his wife also noted that the appellant's 
symptoms have increased in severity since the 2006 
examination.  In this respect, the appellant asserts that he 
has experienced an increase in the limitation of motion of 
both his right ankle and low back.  Further, he now reports 
low back pain that radiates into his lower extremities, right 
greater than left.  Id., p. 12.  The veteran is entitled to a 
new VA examination where there is evidence that the condition 
has worsened since the last examination.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The 
veteran's and his wife's testimony provide competent evidence 
of increased severity.

The Board notes that the veteran and his representative 
requested that, if another examination is scheduled, it be 
done at the VA Medical Facility at Columbia, South Carolina, 
rather than at Charleston.  The examiner at the June 2006 
examination noted the veteran had sustained a cerebrovascular 
accident (stroke) in 1998, from which there may be right-
sided hemiparesis and decreased sensation in the right leg.  
As a result, the examiner stated that he was unable to 
comment on atrophy in the lower extremities.  Thus, 
additional medical assessment is required to adequately 
address the symptomatology attributable to the veteran's 
service-connected low back disorder.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal.

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for his right ankle and 
low back disorders since May 2005.  After 
securing the necessary release, the RO 
should obtain these records, including 
ongoing VA records, not already associated 
with the claims file.

3.  After the above is complete, the RO 
will arrange orthopedic and neurological 
examinations to determine the current 
severity of the veteran's right ankle and 
low back disorders.  If at all possible, 
the examinations should be scheduled and 
conducted at the VA Medical Center, 
Columbia, South Carolina.  The claims 
folder and a copy of this Remand must be 
made available to the examiner for review 
as part of the examination.  All indicated 
diagnostic tests should be conducted, 
including but not limited to, Nerve 
Conduction Study and/or electromyographic.  
All range of motion studies should be done 
with the use of a goniometer.

The examiner is requested to specifically 
address the extent, if any, of functional 
loss of use of the affected joints due to 
pain/painful motion, weakness or premature 
fatigability, incoordination, limited or 
excess movement, etc., including at times 
when the veteran's symptoms are most 
prevalent - such as during flare-ups or 
prolonged use.  If possible, these findings 
should be portrayed in terms of degrees of 
additional loss of motion.

The examiner should review the claims file 
for any entries related to physician-
prescribed bed rest for the low back 
disorder.  If any are noted, the examiner 
is asked to describe the frequency.  The 
neurologist must address the nature of any 
stroke residuals.  Should lower extremity 
radiculopathy and/or decreased motor 
strength or sensation be noted, the 
examiner is to opine whether it is at least 
likely or not, i.e., is there a 50/50 
chance that it is causally related to the 
low back disorder.  The reasons for any 
opinion rendered should be fully explained.  
If any opinion cannot be offered without 
resort to speculation that fact must be 
noted.

4.  After the development requested has been 
completed, the RO should review the 
examination reports to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

5.  The RO should then readjudicate the 
veteran's claims in light of the additional 
evidence obtained.  If the claims are not 
granted to his satisfaction, send him and 
his representative a Supplemental Statement 
of the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



